Citation Nr: 1623987	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-21 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a right trapezius and cervical muscle disorder.

4.  Entitlement to service connection for a right foot disorder.

5.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to June 2005.  He subsequently served in the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2014 the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  A left ankle disorder did not have its onset during service and is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  Scoliosis was noted on the Veteran's service entrance examination and did not increase in severity during service.

3.  A low back disorder other than scoliosis did not have its onset during service and is not shown to be causally or etiologically related to any disease, injury, or incident in service. 

4.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a right trapezius disorder, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

5.  A cervical muscle or spine disorder did not have its onset during service and is not shown to be causally or etiologically related to any disease, injury, or incident in service.

6.  A right and/or left foot disorder did not have its onset during service and is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2015).

3.  The criteria for service connection for a right trapezius and cervical muscle disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for a right foot disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for service connection for a left foot disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice apply to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied by a March 2008 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained.  The Veteran's service treatment records and service personnel records were obtained, along with all identified and available post-service treatment records.  

Furthermore, the Board reviewed the file in February 2014 and determined the Veteran should be afforded a VA examination in support of his claims, and remanded the case to the AOJ for that purpose.  The requested examination was performed in April 2014.  The Board finds that such VA examination and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Moreover, Board finds there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall).       

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604   (Fed. Cir. 1996) [(table)].

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307  and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a)  and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for a left ankle disorder

Service treatment records (STRs) show that, in January 2004, the Veteran presented to the military dispensary complaining that, while off duty, he was running to his truck and fell into a small  hole, twisting his left ankle.  The clinical impression was left ankle sprain; the clinician noted this was the second reported incident of ankle inversion in the past three months.  The Veteran was placed on light duty profile for two weeks and underwent physical therapy.  In February 2004, following physical therapy, the Veteran was released without limitations.  

Post-service treatment records are silent in regard to any complaints relating to the left ankle.

The Veteran had a VA examination of the left ankle in April 2014, performed by a physician who reviewed the claims file.  The Veteran reported having injured his left ankle during basic training and having injured the ankle again in 2005 due to slipping on ice.  The Veteran reported he was placed on profile and that the ankle improved after some time.  After separation from service, the Veteran sought private medical treatment for his ankle in 2009.  The Veteran stated that the ankle is not currently a major problem because he does not walk much.  The examiner performed an examination of the ankle and noted clinical observations in detail.  The examiner diagnosed left ankle strain and stated it is less likely than not that any current left ankle disorder had its clinical onset during service or is related to any in-service disease, event, or injury.  As rationale, the examiner noted that ankle strain was documented during service but X-ray during service was negative for fracture, and there is no indication of ankle complaints following separation from service for several years; in that regard, VA treatment records from 2009-2010 are negative for any ankle pain. 

The evidence of record shows the Veteran to have been diagnosed with current left ankle strain.  Additionally, his STRs document treatment for left ankle complaints.  However, a Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

In this case, the April 2014 VA examiner stated a medical opinion that the Veteran's claimed left ankle disability is not likely incurred in or otherwise related to service.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Furthermore, the Board accords great probative weight to the April 2014 VA examiner's opinion as such considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.  

By presenting a claim for service connection, the Veteran has indicated his personal belief that the claimed left ankle disorder is related to his military service.  In this regard, while he is competent to testify in regard to his in-service injury and his current symptomatology, the Board finds that he is not competent, as a lay person, to offer an opinion as a medical etiology or nexus.  In the instant case, the question of the etiology of his left ankle disorder falls outside the realm of common knowledge of a lay person as such involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  The Veteran has not demonstrated that he is an expert in determining the etiology of a musculoskeletal disorder and is a lay person in this regard.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion is of less probative value than the competent medical evidence, i.e., the April 2014 VA opinion.  

The Veteran does not assert, and the evidence of record does not suggest, that he had continuous left ankle symptoms since his separation from service.  In any event, continuity of symptoms is only for consideration in regard to disorders recognized as "chronic" under 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A strain is not a chronic disorder in 38 C.F.R. § 3.309(a), so considerations of chronicity do not apply. 

Based on the evidence and analysis above the Board finds the Veteran's left ankle strain is not incurred in or otherwise etiologically related to service.   Accordingly, the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Service connection for a low back disorder 

Active duty STRs show that, during his enlistment physical examination in March 1999, the Veteran denied any history of recurrent back pain.  On examination, the spine was abnormal due to scoliosis less than 15 degrees, which was not considered disqualifying.  In a July 2001 medical examination, the Veteran reported history of recurrent back pain, which he attributed to having fallen off a platform in 1995 (prior to service).  He reported having received chiropractic treatment thereafter for a year.

The Veteran's Air Force Reserve STRs show that, in June 2006, he denied back pain.  However, an Air Force Reserve Adult Preventative and Chronic Care Flowsheet in September 2008 lists low back pain as a chronic medical problem.

In September 2010, the Veteran presented to the VA outpatient clinic complaining of back pain.  He cited having fallen off a platform prior to service and injured his back, for which he was on worker compensation for one year.  Examination of the back was grossly normal.  "Chronic back pain" was eventually added to the Veteran's VA active medical problems list.

The Veteran had a VA examination of the thoracolumbar spine in April 2014, performed by a physician who reviewed the claims file.  The Veteran reported that he had a back injury as a teenager prior to service, for which he received worker compensation for two years.  Thereafter, he enlisted in service and experienced intermittent back pain during service, which he treated with ibuprofen.  Following separation from service, the Veteran consulted a chiropractor in 2008.  The examiner performed an examination of the spine and noted clinical observations in detail.  The examiner diagnosed lumbosacral strain and stated it is less likely than not that any current lumbar spine disability is related to service because the Veteran had injured his back in 1995, prior to service.  The examiner stated it is not likely that his pre-existing scoliosis was aggravated during service beyond the normal progression of the disease, because current X-rays did not show any aggravation of the scoliosis or any other radiological evidence of deteriorating spine pathology, including arthritis.  Also, there is no indication of continued back or neck problems for at least five years after the Veteran's separation from service in 2005.

A Veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  In this case, scoliosis is documented in the Veteran's enlistment examination and is accordingly shown to be a pre-existing condition.

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the medical evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b). 

The Board finds in this case that the Veteran's pre-existing scoliosis did not undergo an increase in severity during service.  The VA examiner stated a medical opinion that the pre-existing scoliosis was not likely aggravated during service beyond the normal progression of the disease, which is consistent with the Veteran's account of his symptoms before, during, and after service, as well as with the clinical treatment records showing only intermittent complaints of back pain during and after service.

Furthermore, with regard to a low back disorder other than scoliosis, the April 2014 VA examiner determined that such disorder, diagnosed as lumbosacral strain, was not likely incurred in or otherwise related to service.  

The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Moreover, the Board accords great probative weight to the April 2014 VA examiner's opinion as such considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.  

By presenting a claim for service connection, the Veteran has indicated his personal belief that the claimed low back disorder is related to his military service.  In this regard, while he is competent to testify in regard to his pre-service injury, in-service complaints, and current symptomatology, the Board finds that he is not competent, as a lay person, to offer an opinion as a medical etiology or nexus.  In the instant case, the question of the etiology of his low back disorder falls outside the realm of common knowledge of a lay person as such involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  The Veteran has not demonstrated that he is an expert in determining the etiology of a musculoskeletal disorder and is a lay person in this regard.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion is of less probative value than the competent medical evidence, i.e., the April 2014 VA opinion.  

The Veteran does not assert, and the evidence of record does not suggest, that he had continuous low back symptoms since his separation from service.  In any event, continuity of symptoms is only for consideration in regard to disorders recognized as "chronic" under 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A strain is not a chronic disorder in 38 C.F.R. § 3.309(a), so considerations of chronicity do not apply. 

Based on the evidence and analysis above the Board finds the Veteran's low back disorder is not incurred or aggravated by service.   Accordingly, the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Service connection for a right trapezius and cervical muscle disorder

Active duty STRs show that, in June 1999, the Veteran presented to the military dispensary complaining of neck pain for the past week; the clinical impression was trapezius strain.  In March 2000, the Veteran complained of right shoulder pain after pushing a car the previous evening; the clinical impression again was mild trapezius strain.  A January 2004 treatment note cites neck pain from EPTS (existed prior to service) fall.  In May 2004, the Veteran complained of stiff neck unrelated to recent trauma, although he reported an injury seven years earlier when wood fell on his neck; the clinical impression was cervical muscle strain.

Air Force Reserve STRs show that, in June 2006, the Veteran presented to the clinic in Tinker Air Force Base complaining of neck pain since the day before, when he fired his weapon during weekend drill with the Reserve Component.  The Veteran reported having had a major injury to his neck 10 years earlier, prior to service, with intermittent pain since then.  Examination showed tenderness of the neck with motion; the trapezius muscles bilaterally were tender to palpation, and the paracervical muscles were also tender to palpation.  The physician's assessment was cervicalgia, and minor strain at worst; the physician also stated the Veteran's subjective symptoms far outweighed objective findings. 

An Air Force Reserve Adult Preventative and Chronic Care Flowsheet in September 2008 lists neck pain as a chronic medical problem.

In October 2010 the Veteran presented to the VA outpatient clinic complaining of neck pain since being involved in a motor vehicle accident (MVA) the day before, in which his car was hit from behind.  Clinical examination of the neck, including X-rays, showed no abnormality.  The Veteran presented to the VA outpatient clinic in May 2012 complaining of headaches (for which the Veteran is service-connected) and neck pain.  Examination of the neck was grossly normal, and no clinical impression other than "neck pain" was entered.  The Veteran's VA active problems list also lists "neck pain."  

The Veteran had a VA examination of the cervical spine in April 2014, performed by a physician who reviewed the claims file.  The Veteran reported that he had an injury in 1995, prior to service, in which wood fell onto his head, causing him to fall; for the resulting neck and back injury he received worker compensation for two years.  Thereafter, he enlisted in service and was treated once or twice for neck pain, for which he received ibuprofen.  Following separation from service, there was no further neck pain until 2012, at which time the Veteran's neck locked up while carrying a rifle in the Reserves; he received chiropractic care and the neck felt better after a few days.  The Veteran currently experiences daily neck pain that is not relieved by medication.  The examiner performed an examination of the cervical spine and noted clinical observations in detail.  The examiner diagnosed cervical strain and stated it is less likely than not that any current cervical spine disability had its clinical onset during service or is related to any in-service disease, event or injury.  As rationale, the examiner stated that the Veteran's neck complaints during service appear to have been transient, without assessment of neck complaints prior to discharge.  There is no indication of chronicity, as there is no indication of chronic neck complaints for several years after discharge, and complaints in 2010 followed a recent MVA.

Addressing first the question of service connection for a trapezius disorder, STRs demonstrate that the Veteran had mild trapezius strain during service.  However, that a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  Brammer v. Derwinski, 3 Vet. App. 223 (1993).  However, at no time during the pendency of the claim does the Veteran have a current diagnosis of a right trapezius disorder, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  Consequently, there is no diagnosed disorder of the trapezius for which service connection can be considered.  See Brammer, 3 Vet. App. 223, 225 (holding that Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability, and in the absence of a proof of present disability there can be no claim).  

Turning to the question of service connection for the diagnosed cervical spine strain, the April 2014 VA examiner opined that it is less likely that such had its clinical onset during service or is related to any in-service disease, event ,or injury.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Furthermore, the Board accords great probative weight to the April 2014 VA examiner's opinion as such considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.  

By presenting a claim for service connection, the Veteran has indicated his personal belief that the claimed cervical muscle or spine disorder is related to his military service.  In this regard, while he is competent to testify in regard to his in-service injury and his current symptomatology, the Board finds that he is not competent, as a lay person, to offer an opinion as a medical etiology or nexus.  In the instant case, the question of the etiology of his cervical muscle or spine disorder falls outside the realm of common knowledge of a lay person as such involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  The Veteran has not demonstrated that he is an expert in determining the etiology of a musculoskeletal or muscular disorder and is a lay person in this regard.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion is of less probative value than the competent medical evidence, i.e., the April 2014 VA opinion.  

The Veteran does not assert, and the evidence of record does not suggest, that he had continuous cervical spine symptoms since his separation from service.  In any event, continuity of symptoms is only for consideration in regard to disorders recognized as "chronic" under 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A strain is not a chronic disorder in 38 C.F.R. § 3.309(a), so considerations of chronicity do not apply. 

Based on the evidence and analysis above the Board finds the Veteran's cervical spine strain is not incurred in or otherwise etiologically related to service.   Accordingly, the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Service connection for right and left foot disorders

STRs include a Health History Questionnaire in July 2001 in which the Veteran complained of "problems with my feet."  The clinical impression was "foot pain."  The Veteran was noted to have complained of right foot pain in November 2002 and left foot pain in January 2004.

Post-service treatment records show no indication of complaints relating to the feet.

The Veteran had a VA examination of the feet spine in April 2014, performed by a physician who reviewed the claims file.  The Veteran reported having had foot pain since 2000, although he could not recall having had treatment during service.  The Veteran recounted having had foot pain after separation from service and having sought treatment in 2010.  The examiner diagnosed bilateral foot strain and stated it is not likely that the Veteran has any bilateral foot condition that had its onset during service or is related to any in-service disease, injury or event.  The examiner noted that there were isolated references to foot pain during service but no documentation of chronic foot pain during or after service.

The evidence of record shows current bilateral foot strain, diagnosed by the VA examiner in 2014. However, prior to 2014, there was no diagnosed foot disorder other than foot pain, and the VA examiner stated a medical opinion that the current newly-diagnosed disorder is not likely related to the Veteran's symptoms during service.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Furthermore, the Board accords great probative weight to the April 2014 VA examiner's opinion as such considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.  

By presenting a claim for service connection, the Veteran has indicated his personal belief that the claimed bilateral foot disorder is related to his military service.  In this regard, while he is competent to testify in regard to his in-service and current symptomatology, the Board finds that he is not competent, as a lay person, to offer an opinion as a medical etiology or nexus.  In the instant case, the question of the etiology of his bilateral foot disorder falls outside the realm of common knowledge of a lay person as such involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  The Veteran has not demonstrated that he is an expert in determining the etiology of a musculoskeletal disorder and is a lay person in this regard.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion is of less probative value than the competent medical evidence, i.e., the April 2014 VA opinion.  

The Veteran does not assert, and the evidence of record does not suggest, that he had continuous bilateral foot disorder symptoms since his separation from service.  In any event, continuity of symptoms is only for consideration in regard to disorders recognized as "chronic" under 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A strain is not a chronic disorder in 38 C.F.R. § 3.309(a), so considerations of chronicity do not apply. 

Based on the evidence and analysis above the Board finds the Veteran's bilateral foot disorder is not incurred in or otherwise etiologically related to service.   Accordingly, the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a left ankle disorder is denied.

Service connection for a low back disorder is denied.

Service connection for a right trapezius and cervical muscle disorder is denied.

Service connection for a right foot disorder is denied.

Service connection for a left foot disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


